Citation Nr: 9922660	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June 10 
to December 11, 1992.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.   

In the February 1994 rating decision, the RO also denied the 
appellant's claims for service connection for a bilateral 
knee disability, flat feet, headaches, paresthesia of the 
left side, and residuals of a rib injury.  In a March 1997 
Board decision, the Board noted that it was unclear from the 
notice of disagreement (NOD), dated in June 1994, as to 
whether the appellant was disagreeing with all or some of the 
above denials.  The Board requested that the RO contact the 
appellant in order to clarify that matter and thereafter, 
take any appropriate actions.  However, the Board observes 
that following the March 1997 decision, there was no evidence 
in the record which showed that the RO had contacted the 
appellant regarding the above denials.  Thus, in a March 1998 
decision, the Board once again requested that the RO contact 
the appellant in order to clarify whether he was disagreeing 
with all or some of the above denials.  

The Board observes that upon a review of the evidence of 
record, there is no evidence showing that the RO has 
contacted the appellant regarding the above denials.  
Accordingly, it is once again requested that the RO contact 
the appellant in order to clarify this matter, and 
thereafter, take any appropriate actions.  All other issues 
have not been developed for appellate consideration and are 
therefore, referred to the RO for appropriate action.  


REMAND

The appellant's service medical records include his 
enlistment examination, dated in December 1991.  The 
examination report is negative for any complaints or findings 
of a back disability.  The records reflect that beginning in 
September 1992, the appellant was treated on numerous 
occasions for a back disability.  According to the records, 
on September 21, 1992, the appellant was treated after 
complaining of low back pain for the past three weeks.  At 
that time, there was no history of trauma or injury.  The 
appellant was diagnosed with a back strain.  In addition, on 
October 8, 1992, x-rays of the appellant's cervical, 
thoracic, and lumbar spine were interpreted as showing a 
herniated nucleus pulposus (HNP) at T4-T5 with a partial HNP 
at T5-T6.  Another series of x-rays were interpreted as 
showing mild scoliosis of the upper thoracic spine with 
convex to the right.  Moreover, on October 21, 1992, the 
appellant underwent a bone scan.  At that time, it was noted 
that the thoracic spine appeared unremarkable. 

The appellant's service medical records include DA Form 4707, 
Entrance Physical Standards Board (EPSBD) Proceedings, dated 
in June 1992.  At that time, the EPSBD stated that during 
basic training and advanced individual training, the 
appellant noticed a developing pain in his feet which then 
progressed up to his legs and stopped in his mid back.  The 
EPSBD indicated that there was no known preceding trauma.  
According to the EPSBD, the appellant was currently 
complaining of back pain, and he was not improving with 
standard medical care.  The EPSBD noted that the appellant's 
physical examination was entirely within normal limits, and 
that x-rays were interpreted as showing mild scoliosis of the 
back and a compression fracture at T5 on the left.  The 
appellant was diagnosed with an old T5 fracture which was 
causing back pain.  The EPSBD noted that the appellant's T5 
fracture existed prior to service and was not aggravated by 
service.  According to the EPSBD, the appellant's T5 fracture 
originated from birth.  Thus, in light of the above, it was 
the EPSBD's conclusion that the appellant did not meet the 
standards for retention, and it was recommended that the 
appellant meet a Medical Board for consideration of 
separation.  According to the records, the appellant was 
subsequently discharged.  

A private medical statement from W.L.M., M.D., dated in 
January 1993, shows that at that time, Dr. M. indicated that 
in November 1991, he had treated the appellant for 
bronchitis.  Dr. M. noted that an x-ray was taken at that 
time, and that upon a review of the x-ray, it was his opinion 
that there were no signs of a fracture from T-1 to L-1.  Dr. 
M. reported that the appellant had never had any complaints 
or problems with his back prior to his entrance into the Army 
National Guard.  In addition, Dr. M. attached the appellant's 
medical records, from February 1989 to January 1993, which 
showed that the only time the appellant sought treatment for 
his back disability was in January 1993, approximately one 
month after his separation from the military. 

In December 1993, the appellant underwent a VA examination.  
At that time, the appellant stated that during service, he 
sustained a compression fracture at T5 when he fell in basic 
training and landed on his back.  According to the appellant, 
following his injury, he developed chronic back pain.  At the 
time of his examination, an x-ray was taken of his thoracic 
spine.  The impression was of an anomaly at the T5-T6 level 
including fusion of the vertebral bodies and fusion of the 
ribs.  After the physical examination and a review of the x-
ray, the examining physician diagnosed the appellant with the 
following:(1) compression fracture of the thoracic level 
fusion of T5-T6 bodies, and (2) scoliosis at thoracic level 
T4, T5, and T6.  

In March 1997, the Board remanded this case.  At that time, 
the Board requested that the appellant be afforded a 
comprehensive VA examination by a board certified 
orthopedist, if available, to determine the nature, severity, 
and etiology of his back disability.  After reviewing the 
available medical records, the examiner was requested to 
provide an opinion regarding whether it was at least as 
likely as not that the back disability, if found, was related 
to the low back complaints of pain noted during service, or 
if existing prior to service, whether it was at least as 
likely as not that the back disability was chronically 
worsened by service?  

In July 1997, the appellant underwent a Board remand.  At 
that time, the physical examination showed that the 
musculature of his back was good with no spasm, and he had a 
good range of motion.  An x-ray of the appellant's cervical 
spine was interpreted as showing a fusion of the C2 and C3 
vertebral bodies as well as the facet joints.  The examiner 
noted that the fusion appeared to be a congenital anomaly, 
and that the rest of the vertebral bodies and disc spaces 
were normal.  An x-ray of the appellant's thoracic spine was 
interpreted as showing a mild old compression deformity of 
the T5 vertebral body lateralized to the left side.  The 
examiner noted that there was a milder compression deformity 
of the T6 vertebral body.  The examiner further indicated 
that there was mild thorac scoliosis convexed to the right, 
with mild spondylosis.  The impression was that the findings 
were probably congenital variations, and that there was also 
a fusion of the corresponding right ribs.    

During the appellant's July 1997 VA examination, the 
appellant was diagnosed with the following: (1) congenital 
fusion and mild scoliosis of the upper cervical spine with 
the fusion between C2 and C3, and (2) what the examiner 
believed to be a congenital fusion and mild scoliosis of the 
fifth and sixth thoracic bodies.  The examiner noted that the 
above fusions were classic of congenital scoliosis or 
congenital spine fusions.  It was the examiner's opinion that 
the fusions were not the result of an injury.  The examiner 
indicated that he could not absolutely prove that the 
thoracic spine fusion was the result of a congenital 
abnormality, but that it was his opinion that the fusion was 
congenital.  However, the Board observes that on the one 
hand, although the examiner diagnosed the appellant with two 
separate congenital fusions, as shown above, on the other 
hand, he also stated that it was very unlikely for a person 
to have two congenital fusions in two areas of the spine.  In 
addition, the Board further notes that the examiner did not 
address the question of whether the appellant's back 
disability, if found to have existed prior to service, was it 
at least as likely as not that his back disability was 
chronically worsened by service?  

In light of the above, in a March 1998 decision, the Board 
once again remanded this case.  At that time, the Board 
requested that the appellant be afforded a comprehensive VA 
examination by a board certified orthopedist, if available.  
After reviewing the available medical records, the examiner 
was once again requested to provide an opinion regarding 
whether it was at least as likely as not that the back 
disability, if found, was related to the low back complaints 
of pain noted during service, or if existing prior to 
service, whether it was at least as likely as not that the 
back disability was chronically worsened by service?

In September 1998, the appellant underwent a Board remand 
examination which was conducted by Dr. F.I.  At that time, 
after reviewing the appellant's claims file, Dr. I. diagnosed 
the appellant with the following: (1) congenital fusion at 
C2-C3, (2) probable idiopathic scoliosis of the thoracic 
spine, (3) probable old compression deformity of the 
vertebral body which existed prior to enlistment, and (4) 
aggravation of an old back injury during active duty.  Dr. I. 
stated that based on the appellant's claim file, he concluded 
that in all probability the compression fracture of the 
thoracic spine existed prior to the appellant's entrance into 
the military.  Dr. I. indicated that it was highly unlikely 
that the appellant could have sustained such an injury during 
a fall in basic training, and then continued without medical 
evaluation for two weeks because the injury would have been 
fairly painful.  Dr. I. further noted that the fact that a 
bone scan taken two months following the injury showed no 
evidence of increased activity in the thoracic spine led him 
to suspect that the thoracic spine fracture was completely 
healed prior to the appellant's enlistment into the military.  
According to Dr. I., his opinion was supported by the 
appellant's service medical records which showed that the 
appellant had problems with his back due to a car accident 
prior to his entrance into the military, and that he did not 
attribute the back fracture or injury to anything that 
happened while on active duty.  

In summary, Dr. I. reported that he suspected that the 
appellant had a healed compression fracture of the thoracic 
vertebrae prior to his enlistment, and that the fracture was 
missed on the pre-induction physical examination because 
there was really no indication to take x-rays or do a 
thorough evaluation of the thoracic spine.  According to Dr. 
I., the appellant's injury which existed prior to his 
entrance into the military became symptomatic after the 
appellant fell in basic training.  However, Dr. I. further 
stated that the injury itself was not the direct result of 
anything that occurred on active duty although it was 
probably aggravated by the fall.  

In November 1998, the RO contacted Dr. I. and requested that 
he clarify his medical opinion regarding the appellant's back 
disability.  Specifically, the RO request that Dr. I. fully 
explain how the appellant's pre-existing back disability was 
aggravated by military service to a degree that it was 
currently a chronic back condition.  In December 1998, Dr. I. 
responded that the appellant had a healed pre-existing 
compression fracture of his thoracic spine prior to his 
entrance into the military.  According to Dr. I., the 
fracture was most likely asymptomatic or minimally 
symptomatic when the appellant enlisted.  During basic 
training, either the appellant fell, as he contended, or he 
was running and the upper back problem flared up.  Dr. I. 
stated that he did not mean to imply that there was further 
injury to the spine, but rather that the old back condition 
became painful, on a temporary status, after the fall or 
running injury.  According to Dr. I., the appellant 
subsequently underwent extensive medical evaluation based on 
his complaints of pain at that time, and he was eventually 
discharged from the military. 

The Board notes that according to Dr. I., the appellant had a 
healed compression fracture of the thoracic vertebrae prior 
to his enlistment.  However, the Board observes that at the 
time of the appellant's September 1998 examination, although 
Dr. I. indicated that he had reviewed the appellant's claims 
file, he never referred to the private medical statement from 
Dr. W.L.M., dated in January 1993.  According to Dr. M.'s 
statement, Dr. M. indicated that he had treated the appellant 
for bronchitis in November 1991, which was prior to the 
appellant's enlistment into the military.  Dr. M. also noted 
that an x-ray which was taken at that time did not show any 
signs of a fracture from T-1 to L-1.  Dr. M. also reported 
that the appellant had never had any complaints or problems 
with his back prior to his entrance into the Army National 
Guard, and he submitted the appellant's medical records in 
support of his contentions.  

The Board further notes that in Dr. I.'s analysis, he stated 
that the appellant's service medical records showed that the 
appellant had problems with his back due to a car accident 
prior to his entrance into the military.  However, the Board 
observes that while the appellant's service medical records 
reflect that on October 29, 1992, the appellant sought 
treatment for his chronic back pain, and at that time, it was 
noted that the appellant's back pain was possibly secondary 
to a motor vehicle accident causing a probable T5 compression 
fracture, there is no reference as to whether the motor 
vehicle accident occurred prior to or after the appellant's 
enlistment into the military.  Moreover, in Dr. I.'s first 
opinion in September 1998, Dr. I. appears to be concluding 
that the appellant's pre-existing back disability was 
aggravated by military service, but in his second opinion, in 
December 1998, he appears to be concluding that the 
appellant's pre-existing back disability was not aggravated 
by military service.  Accordingly, in light of the above, the 
Board is of the opinion that another VA examination, as 
specified in greater detail below, should be performed.  The 
Board observes that the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The Board also observes that in May 1993, the appellant 
submitted a VA Form 21-4142, Authorization for Release of 
Information for Dr. W.L.M. and for Dr. N.A.V.  A review of 
the record shows that while the treatment records from Dr. M. 
have been associated with the claims folder, there is no 
indication that the treatment records from Dr. V. have been 
obtained and associated with the claims folder. 

Inasmuch as the appellant's statements have put the VA on 
notice of the existence of additional private treatment 
records, these records should be obtained prior to the 
Board's appellate review in this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (the RO and the Board 
are on constructive notice of all documents which are in the 
custody and control of the Department); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992) (where the Board is 
on notice of the possible existence and relevance of certain 
evidence, remand to obtain that evidence is required).

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a back 
disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to include the private medical 
records from Dr. N.A.V.

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by a board certified 
orthopedist, if available, to determine 
the nature, severity, and etiology of the 
back disability.  The RO should request 
that the examiner from the appellant's 
September 1998 VA examination, Dr. F.I., 
not be selected to conduct the 
examination.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the private medical statement and 
records from Dr. W.L.M.  All testing 
deemed necessary should be performed.  
After reviewing the available medical 
records, it is requested that the 
examiner render an opinion regarding 
whether it is at least as likely as not 
that the back disability, if found, is 
related to the numerous low back 
complaints of pain noted during service, 
or if existing prior to service, whether 
it is at least as likely as not that the 
back disability was chronically worsened 
by service?  A complete rationale for any 
opinion expressed should be included in 
the examination report. 

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, or if a timely notice of 
disagreement is received with respect to any other issue, the 
appellant and his representative should be furnished a 
supplemental statement of the case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












